Title: To George Washington from Thomas Ruston, 17 August 1788
From: Ruston, Thomas
To: Washington, George



Sir
Philad[elphi]a Augt 17th 1788.

Will your Excellency permit me to congratulate you on the acceptance of the new constitution by eleven of the States? An event that I think must be highly pleasing to your Excellency, for as there is no one who has contributed so much towards the establishment of the liberty and independence of this Country, so I am convinced that there are none who have her happiness and prosperity more at heart. With regard to the two delinquent States (North Carolina and Rhode Island) when we consider the diversity of opinion that takes place amongst mankind upon almost every subject, it is perhaps more to be wondered at that eleven out of the thirteen should so immediately come into the measure, than that there should be two defaulters. the measure of Independence, so indispensible and necessary, if I remember right, was not immediately come into by all the States. Whatever ostensible reasons may be offered by those two States for the rejection of this constitution, from what I can learn the true one is the inhibition of paper money, a system which, as it has been practised, is founded in fraud, and the advocates of it seem loth to part with this darling privelege of cheating their neighbours according to law, but it is to be presumed that a little time and reflection will bring them to a right use of their reason.
Amidst the variety of important concerns that must necessarily engross your Excellencies attention at this crisis, it may perhaps be scarcely excusible in a private individual to attempt to call off your thoughts but for a moment to his particular concerns. as the subject however is of considerable importance to him, relying on your Vonted goodness, and the notice with which you have already indulged him, he is encouraged to mention the circumstance, leaving it entirely to your Excellency to take such notice of it as you shall think proper.
Your Excellency may possibly recollect that I mentioned to you, transiently, that I had some claims on the Principio Company.

These claims were set forth in a petition which I presented to the Legislature of Maryland, at their last session, of which the inclosed is a copy. This petition was read in both houses, but it being a short session, and the members in a great hurry to get home, it was, with a great deal of other business refered over to next session. Upon a perusal of it I presume there is nothing that appears unreasonable, and I flatter myself I shall be able to make good all the allegations contained in it. You may perceive that I ask nothing but what I shall prove that I have a clear right to, nor do I expect any part of that which has been given to other claims—but only my proportional part out of that which still remains in the hands of the State. To this Claim permit me to observe, that, as far as I have gone, I have hitherto met with no obstruction, but it was observed by some of my friends that as I was necessarily almost an entire stranger, it would be well if I could procure some leters of introduction to some of the Members of the Senate, or house of Delegates, or both, against the next session. Pray make my best respect to Mrs Washington the Major & his Lady not forgeting Master Custis from Dr Sr Yr obliged and obedt humble Servt

Thos Ruston


N.B. Mr Morris’s Ship, the Alliance, from India is arrived ⟨mutilated⟩ the capes.

